DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on 04/16/2018.
Claims 1-20 are new and original. 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindvig (U.S. Patent Application Publication 2007/0169932 A1; IDS dated 04/28/2021, hereinafter “Lindvig”) in view of Sanematsu (Paula Sanematsu et. al., “Image-based Stokes flow modeling in bulk proppant packs and propped fractures under high loading stresses”, Journal of Petroleum Science and Engineering 135 (2015) 391–402; IDS dated 04/28/2021,hereinafter “Sanematsu”).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindvig (U.S. Patent Application Publication 2007/0169932 A1; IDS dated 04/28/2021) in view of Sanematsu (Paula Sanematsu et. al., “Image-based Stokes flow modeling in bulk proppant packs and propped fractures under high loading stresses”, Journal of Petroleum Science and Engineering 135 (2015) 391–402; IDS dated 04/28/2021) in further view of Templeton (U.S. Patent Application Publication 2013/0211807 A1; IDS dated 04/28/2021, hereinafter “Templeton”).
This action is made Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of References Cited By Applicant
7.	The information disclosure statement (IDS) submitted on 04/28/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can 
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindvig (U.S. Patent Application Publication 2007/0169932 A1; IDS dated 04/28/2021, hereinafter “Lindvig”) in view of Sanematsu (Paula Sanematsu et. al., “Image-based Stokes flow modeling in bulk proppant packs and propped fractures under high loading stresses”, Journal of Petroleum Science and Engineering 135 (2015) 391–402; IDS dated 04/28/2021,hereinafter “Sanematsu”).
Regarding claim 1, Lindvig in view of Sanematsu discloses:
A method comprising: 
receiving stimulation treatment scenario definitions for stimulation treatment of a reservoir that comprises hydrocarbons; (Lindvig: para. [0012] “predicting a plurality of formation treatment scenarios (fluid formulation and fluid delivery schedule) for a fluid comprising a polymer and a crosslinker.”)
receiving reservoir data; (Lindvig: para. [0012] “inputting a concentration of polymer and a concentration of crosslinker, inputting temperature and pressure and shear rate profiles over the course of the treatment”)
based at least in part on the simulation results, selecting parameter values for a stimulation treatment. (Lindvig: paras. [0012] “selecting a treatment scenario which provides optimal fluid rheology properties during the course of treatment”)
However, Lindvig does not appear to expressly disclose: receiving imagery data of a proppant pack; generating a model of the proppant pack based at least in part on the imagery data; simulating physical phenomena associated with a plurality of the stimulation treatment scenarios based at least in part on the model to generate simulation results; and 
However, in the same field of endeavor, Sanematsu teaches: receiving imagery data of a proppant pack; (Sanematsu: Abstract “we use high-resolution x-ray computed tomography (XCT) to image two unsaturated rock/fracture/proppant systems: one with shale, one with Berea sandstone. Both systems were imaged under a series of stress levels typical of producing reservoirs. The resulting XCT images were segmented, analyzed for structural and porosity changes, and then used for image-based flow modeling of Stokes flow using both finite element (FEM) and Lattice Boltzmann (LBM) methods. The images and quantitative grain analysis showed expected changes as stress increased: rearrangement of the packing structure, corresponding reduction in porosity, and some embedding at rock walls to a depth of less than 0.5 times the proppant diameter.”) generating a model of the proppant pack based at least in part on the imagery data; (Sanematsu: Abstract “we use high-resolution x-ray computed tomography (XCT) to image two unsaturated rock/fracture/proppant systems: one with shale, one with Berea sandstone. Both systems were imaged under a series of stress levels typical of producing reservoirs. The resulting XCT images were segmented, analyzed for structural and porosity changes, and then used for image-based flow modeling of Stokes flow using both finite element (FEM) and Lattice Boltzmann (LBM) methods. The images and quantitative grain analysis showed expected changes as stress increased: rearrangement of the packing structure, corresponding reduction in porosity, and some embedding at rock walls to a depth of less than 0.5 times the proppant diameter.”) simulating physical phenomena associated with a plurality of the stimulation treatment scenarios based at least in part on the model to generate simulation results; and (Sanematsu: Abstract “we use high-resolution x-ray computed tomography (XCT) to image two unsaturated rock/fracture/proppant systems: one with shale, one with Berea sandstone. Both systems were imaged under a series of stress levels typical of producing reservoirs. The resulting XCT images were segmented, analyzed for structural and porosity changes, and then used for image-based flow modeling of Stokes flow using both finite element (FEM) and Lattice Boltzmann (LBM) methods. The images and quantitative grain analysis showed expected changes as stress increased: rearrangement of the packing structure, corresponding reduction in porosity, and some embedding at rock walls to a depth of less than 0.5 times the proppant diameter.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lindvig (directed to modeling fluid rheology properties) and Sanematsu (directed to imagining used to create flow model) and arrived at using imaging to create a model of fluid rheology properties. One of ordinary skill in the art would have been motivated to make such a combination because “X-ray computed tomography (XCT), a technique that allows for the nondestructive imaging of the internal features of the system, is a valuable tool to visualize grains and pore space in 3D.” as taught in Sanematsu (Sanematsu: pg. 392, right column, third paragraph).
Regarding claim 2, Lindvig in view of Sanematsu discloses all of the features with respect to claim 1 as outlined above and further Lindvig in view of Sanematsu disclose: 	wherein the simulating comprises direct hydrodynamic simulation. (Sanematsu: pgs. 395-396 simulating the bulk permeability in the pore space of the bulk proppants pack using numerical techniques) 
Regarding claim 3, Lindvig in view of Sanematsu discloses all of the features with respect to claim 1 as outlined above and further Lindvig in view of Sanematsu discloses:
comprising simulating hydraulic fracturing in the reservoir to generate hydraulic fracturing simulation results and selecting at least a portion of the imagery data based at least in part on the hydraulic fracturing simulation results. (Sanematsu: pgs. 396 calculating fracture permeability and conductivity; Abstract “we use high-resolution x-ray computed tomography (XCT) to image two unsaturated rock/fracture/proppant systems: one with shale, one with Berea sandstone. Both systems were imaged under a series of stress levels typical of producing reservoirs. The resulting XCT images were segmented, analyzed for structural and porosity changes, and then used for image-based flow modeling of Stokes flow using both finite element (FEM) and Lattice Boltzmann (LBM) methods. The images and quantitative grain analysis showed expected changes as stress increased: rearrangement of the packing structure, corresponding reduction in porosity, and some embedding at rock walls to a depth of less than 0.5 times the proppant diameter.”)
Regarding claim 4, Lindvig in view of Sanematsu discloses all of the features with respect to claim 1 as outlined above and further Lindvig in view of Sanematsu discloses:
wherein the model of the proppant pack comprises dimensions less than approximately 5 mm. (Sanematsu: FIG. 2, and pg. 395 detailing “This value was determined based on numerical convergence as the mesh was continually refined. Figure SI. 2 shows the bulk proppant mesh refinement used at 0 psi for a smaller section of the domain (~1.2 mm or 100 voxels).”; FIG. 3, a berea-proppant system used for permeability computation has dimension of 6.37 mm * 8.28 mm; Abstract “we use high-resolution x-ray computed tomography (XCT) to image two unsaturated rock/fracture/proppant systems: one with shale, one with Berea sandstone. Both systems were imaged under a series of stress levels typical of producing reservoirs. The resulting XCT images were segmented, analyzed for structural and porosity changes, and then used for image-based flow modeling of Stokes flow using both finite element (FEM) and Lattice Boltzmann (LBM) methods. The images and quantitative grain analysis showed expected changes as stress increased: rearrangement of the packing structure, corresponding reduction in porosity, and some embedding at rock walls to a depth of less than 0.5 times the proppant diameter.”)
Regarding claim 5, Lindvig in view of Sanematsu discloses all of the features with respect to claim 1 as outlined above and further Lindvig in view of Sanematsu discloses:
wherein the simulating comprises boundary conditions wherein the boundary conditions comprise a fracture width for a fracture in the reservoir. (Sanematsu: pg. 396 detailing that boundary conditions at inlet and outlet surfaces of a shale-proppant computational domain were assigned normal tractions equal to a desired applied pressure)
Regarding claim 6, Lindvig in view of Sanematsu discloses all of the features with respect to claim 1 as outlined above and further Lindvig in view of Sanematsu discloses:
wherein the simulating simulates fluid flow in the proppant pack. (Sanematsu: pg. 396 detailing that calculating a tortuosity value which quantifies a flow pattern of the fluid in the pore space of the proppant packing)
Regarding claim 7, Lindvig in view of Sanematsu discloses all of the features with respect to claims 1 and 6 as outlined above and further Lindvig in view of Sanematsu discloses:
wherein the fluid comprises a chemical composition. (Lindvig: para. [0047] fluids used in treatment contain additives and chemicals that are known to be commonly used in oilfield applications)
Regarding claim 8, Lindvig in view of Sanematsu discloses all of the features with respect to claims 1 and 6-7 as outlined above and further Lindvig in view of Sanematsu discloses:
wherein the chemical composition comprises at least one polymer and wherein the selecting parameter values for a stimulation treatment comprises selecting a chemical concentration parameter value for the at least one polymer. (Lindvig: para. [0012] determining the concentration of crosslinks over the course of the treatment based upon the inputted values for concentration of a polymer, concentration of a crosslinker, temperature profile over the treatment period, pressure profile over the treatment period, and shear rate profile over the treatment period)
Regarding claim 9, Lindvig in view of Sanematsu discloses all of the features with respect to claim 1 as outlined above and further Lindvig in view of Sanematsu discloses:
wherein the simulating comprises thermodynamic simulation. (Sanematsu: pgs. 395-396 simulating the bulk permeability in the pore space of the bulk proppants pack using numerical techniques)
Regarding claim 10, Lindvig in view of Sanematsu discloses all of the features with respect to claim 1 as outlined above and further Lindvig in view of Sanematsu discloses:
wherein the simulating comprises simulating the physical phenomena for a plurality of stress pressures. (Sanematsu: pgs. 396 XCT images of both Berea and shale systems were analyzed to quantify effects of loading stress on a proppant structure; Abstract “we use high-resolution x-ray computed tomography (XCT) to image two unsaturated rock/fracture/proppant systems: one with shale, one with Berea sandstone. Both systems were imaged under a series of stress levels typical of producing reservoirs.”)
Regarding claim 11, Lindvig in view of Sanematsu discloses all of the features with respect to claims 1 and 10 as outlined above and further Lindvig in view of Sanematsu discloses:
wherein the stress pressures correspond to stress pressures applied to proppant particles of the proppant pack as compressed in reservoir rock. (Sanematsu: pgs. 396 XCT images of both Berea and shale systems were analyzed to quantify effects of loading stress on a proppant structure; Abstract “we use high-resolution x-ray computed tomography (XCT) to image two unsaturated rock/fracture/proppant systems: one with shale, one with Berea sandstone. Both systems were imaged under a series of stress levels typical of producing reservoirs. The resulting XCT images were segmented, analyzed for structural and porosity changes, and then used for image-based flow modeling of Stokes flow using both finite element (FEM) and Lattice Boltzmann (LBM) methods. The images and quantitative grain analysis showed expected changes as stress increased: rearrangement of the packing structure, corresponding reduction in porosity, and some embedding at rock walls to a depth of less than 0.5 times the proppant diameter.”)
Regarding claim 12, Lindvig in view of Sanematsu discloses all of the features with respect to claim 1 as outlined above and further Lindvig in view of Sanematsu discloses:
comprising performing the stimulation treatment in the reservoir based at least in part on the parameter values. (Lindvig: paras. [0012] “selecting a treatment scenario which provides optimal fluid rheology properties during the course of treatment” see also claim 1)
Regarding claim 13, Lindvig in view of Sanematsu discloses all of the features with respect to claims 1 and 12 as outlined above and further Lindvig in view of Sanematsu discloses:
comprising receiving additional reservoir data during the performing of the stimulation treatment, simulating physical phenomena based at least in part on a portion of the additional reservoir data, and adjusting at least a stimulation treatment for a subsequent stimulation treatment for the reservoir. (Lindvig: paras. [0070] “Methods of the invention may also be used to for real-time QA/QC of the fluids, thus making possible to adjust the fluid components during an operation to achieve a further optimized fluid and treatment schedule. The rheology model can be used to further extrapolate monitored surface characteristics such as viscosity, pumping rate, temperature, polymer concentration, crosslinker concentration, breaker concentration to bottomhole conditions”)
Regarding claim 14, Lindvig in view of Sanematsu discloses all of the features with respect to claim 1 as outlined above and further Lindvig in view of Sanematsu discloses:
wherein the parameter values comprise a fluid viscosity. (Lindvig: paras. [0070] “Methods of the invention may also be used to for real-time QA/QC of the fluids, thus making possible to adjust the fluid components during an operation to achieve a further optimized fluid and treatment schedule. The rheology model can be used to further extrapolate monitored surface characteristics such as viscosity, pumping rate, temperature, polymer concentration, crosslinker concentration, breaker concentration to bottomhole conditions”)
Regarding claim 15, Lindvig in view of Sanematsu discloses all of the features with respect to claim 1 as outlined above and further Lindvig in view of Sanematsu discloses:
wherein the parameter values comprise a chemical concentration of an anti-scaling agent. (Lindvig: paras. [0070] “Methods of the invention may also be used to for real-time QA/QC of the fluids, thus making possible to adjust the fluid components during an operation to achieve a further optimized fluid and treatment schedule. The rheology model can be used to further extrapolate monitored surface characteristics such as viscosity, pumping rate, temperature, polymer concentration, crosslinker concentration, breaker concentration to bottomhole conditions”)
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindvig (U.S. Patent Application Publication 2007/0169932 A1; IDS dated 04/28/2021) in view of Sanematsu (Paula Sanematsu et. al., “Image-based Stokes flow modeling in bulk proppant packs and propped fractures under high loading stresses”, Journal of Petroleum Science and Engineering 135 (2015) 391–402; IDS dated 04/28/2021) in further view of Templeton (U.S. Patent Application Publication 2013/0211807 A1; IDS dated 04/28/2021, hereinafter “Templeton”).
Regarding claim 16, Lindvig in view of Sanematsu discloses all of the features with respect to claim 1 as outlined above and further Lindvig in view of Sanematsu does not appear to expressly disclose:
comprising modeling production decline for production of the hydrocarbons from the reservoir via a well in which the stimulation treatment is to be performed. 	However, in a similar field of endeavor, Templeton teaches: comprising modeling production decline for production of the hydrocarbons from the reservoir via a well in which the stimulation treatment is to be performed. (Templeton: claim 1 a method of production estimation in the subterranean formation comprises a step of predicting the production of the stimulated reservoir using data; see also paras. [0014]-[0016] detailing modeling prediction of production)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lindvig (directed to modeling fluid rheology properties) and Sanematsu (directed to imagining used to create flow model) and Templeton (directed to production estimation in a simulated reservoir) arrived at using imaging to create a model of fluid rheology properties to simulate production capabilities. One of ordinary skill in the art would have been motivated to make such a combination because “workflows and methods for selecting a treatment for the stimulation of hydrocarbon bearing subterranean formations, or portions thereof, on a large scale, up to stimulating an entire formation at once.” as taught in Templeton (Templeton: para. [0088]).
Regarding claim 17, Lindvig discloses:
A system comprising: 
receive stimulation treatment scenario definitions for stimulation treatment of a reservoir that comprises hydrocarbons; (Lindvig: para. [0012] “predicting a plurality of formation treatment scenarios (fluid formulation and fluid delivery schedule) for a fluid comprising a polymer and a crosslinker.”)
receive reservoir data; (Lindvig: para. [0012] “inputting a concentration of polymer and a concentration of crosslinker, inputting temperature and pressure and shear rate profiles over the course of the treatment”)
based at least in part on the simulation results, select parameter values for a stimulation treatment. (Lindvig: paras. [0012] “selecting a treatment scenario which provides optimal fluid rheology properties during the course of treatment”) 
However, Lindvig does not appear to expressly disclose: at least one processor; memory accessible by the at least one processor;  processor-executable instructions stored in the memory that instruct the system to: receive imagery data of a proppant pack; generate a model of the proppant pack based at least in part on the imagery data; simulate physical phenomena associated with a plurality of the stimulation treatment scenarios based at least in part on the model to generate simulation results; and 
However, in the same field of endeavor, Sanematsu teaches: receive imagery data of a proppant pack; (Sanematsu: Abstract “we use high-resolution x-ray computed tomography (XCT) to image two unsaturated rock/fracture/proppant systems: one with shale, one with Berea sandstone. Both systems were imaged under a series of stress levels typical of producing reservoirs. The resulting XCT images were segmented, analyzed for structural and porosity changes, and then used for image-based flow modeling of Stokes flow using both finite element (FEM) and Lattice Boltzmann (LBM) methods. The images and quantitative grain analysis showed expected changes as stress increased: rearrangement of the packing structure, corresponding reduction in porosity, and some embedding at rock walls to a depth of less than 0.5 times the proppant diameter.”) generate a model of the proppant pack based at least in part on the imagery data; (Sanematsu: Abstract “we use high-resolution x-ray computed tomography (XCT) to image two unsaturated rock/fracture/proppant systems: one with shale, one with Berea sandstone. Both systems were imaged under a series of stress levels typical of producing reservoirs. The resulting XCT images were segmented, analyzed for structural and porosity changes, and then used for image-based flow modeling of Stokes flow using both finite element (FEM) and Lattice Boltzmann (LBM) methods. The images and quantitative grain analysis showed expected changes as stress increased: rearrangement of the packing structure, corresponding reduction in porosity, and some embedding at rock walls to a depth of less than 0.5 times the proppant diameter.”) simulate physical phenomena associated with a plurality of the stimulation treatment scenarios based at least in part on the model to generate simulation results; and (Sanematsu: Abstract “we use high-resolution x-ray computed tomography (XCT) to image two unsaturated rock/fracture/proppant systems: one with shale, one with Berea sandstone. Both systems were imaged under a series of stress levels typical of producing reservoirs. The resulting XCT images were segmented, analyzed for structural and porosity changes, and then used for image-based flow modeling of Stokes flow using both finite element (FEM) and Lattice Boltzmann (LBM) methods. The images and quantitative grain analysis showed expected changes as stress increased: rearrangement of the packing structure, corresponding reduction in porosity, and some embedding at rock walls to a depth of less than 0.5 times the proppant diameter.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lindvig (directed to modeling fluid rheology properties) and Sanematsu (directed to imagining used to create flow model) and arrived at using imaging to create a model of fluid rheology properties. One of ordinary skill in the art would have been motivated to make such a combination because “X-ray computed tomography (XCT), a technique that allows for the nondestructive imaging of the internal features of the system, is a valuable tool to visualize grains and pore space in 3D.” as taught in Sanematsu (Sanematsu: pg. 392, right column, third paragraph). 
However, Lindvig in view of Sanematus does not appear to expressly disclose: at least one processor; memory accessible by the at least one processor;  processor-executable instructions stored in the memory that instruct the system to:
However, in a similar field of endeavor, Templeton teaches: at least one processor; memory accessible by the at least one processor;  processor-executable instructions stored in the memory that instruct the system to:
 (Templeton: para. [0175] “Each of the computing units 2002 can have a processor 2022 and associated local tangible, computer readable media, such as memory 2024 and storage 2026. Each of the processors 2022 may be a multiple core unit, such as a multiple core CPU or a GPU. The memory 2024 may include ROM and/or RAM used to store code, for example, used to direct the processor 2022 to implement the methods discussed with respect to FIGS. 13-15. The storage 2026 may include one or more hard drives, one or more optical drives, one or more flash drives, or any combinations thereof. The storage 2026 may be used to provide storage for models, intermediate results, data, images, or code associated with operations, including code used to implement the methods of FIGS. 13-15.”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Lindvig (directed to modeling fluid rheology properties) and Sanematsu (directed to imagining used to create flow model) and Templeton (directed to production estimation in a simulated reservoir) arrived at using imaging to create a model of fluid rheology properties to simulate production capabilities. One of ordinary skill in the art would have been motivated to make such a combination because “workflows and methods for selecting a treatment for the stimulation of hydrocarbon bearing subterranean formations, or portions thereof, on a large scale, up to stimulating an entire formation at once.” as taught in Templeton (Templeton: para. [0088]).
Regarding claim 18, Lindvig in view of Sanematsu discloses all of the features with respect to claim 17 as outlined above and further Lindvig in view of Sanematsu discloses:
comprising a plurality of processors and a network interface that is operatively coupled to a network for receipt of real-time reservoir data. (Lindvig: paras. [0070] “Methods of the invention may also be used to for real-time QA/QC of the fluids, thus making possible to adjust the fluid components during an operation to achieve a further optimized fluid and treatment schedule. The rheology model can be used to further extrapolate monitored surface characteristics such as viscosity, pumping rate, temperature, polymer concentration, crosslinker concentration, breaker concentration to bottomhole conditions”) Alternatively, (Templeton: para. [0175] “Each of the computing units 2002 can have a processor 2022 and associated local tangible, computer readable media, such as memory 2024 and storage 2026. Each of the processors 2022 may be a multiple core unit, such as a multiple core CPU or a GPU.” paras. [0171]-[0173] teaching high speed networks and buses including local, clustered, and remote access setups.; para. [0167] “Tiltmeters are useful devices for monitoring the treatment as they can precisely measure the earth  deformation induced by the treatment. In addition, they may easily communicate with a computer system so that real-time treatment feedback and optimization may be implemented.”)
Regarding claim 19, Lindvig in view of Sanematsu discloses all of the features with respect to claim 17 as outlined above and further Lindvig in view of Sanematsu discloses:
wherein the instructions comprise instructions to render a graphical user interface to a display wherein the graphical user interface comprises a graphical control to initiate the generation of the model of the proppant pack. (Lindvig: FIGs. 1-9; teaches displaying of data using a graphical user interface) Also (Sanematsu: FIGs. 4 and 5, teaches FEM and LBM models and graphical user interface of data) The use of a graphical user interface to display the output of a model would be obvious to one of ordinary skill in the art given the teachings of the references showing graphical outputs of model data.
Regarding claim 20, incorporating the rejections of claim 17, claim 20 is rejected as discussed above for substantially simular rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
•	Bartel U.S. Patent Application Publication 20160047933A1 – SYSTEMS AND METHODS FOR REMOVAL OF ELECTROMAGNETIC DISPERSION AND ATTENUATION FOR IMAGING OF PROPPANT IN AN INDUCED FRACTURE.
•	Cannan U.S. Patent Application Publication 20160069174A1 – METHODS AND SYSTEMS FOR DETERMINING SUBTERRANEAN FRACTURE CLOSURE.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129